5Y5



   OFFICE OF THE ATTORNEY     GENERAL   OF TEXAS
                     AUSTIN




fIon.BIT. Burn6
county Attornsy
ocdke~ a0unty
XuutisYl~s,Texas
mar sirr
                                advised that it la the
           You are rcapeotl'uully
opinion oi tkis dqartaant thnt your question should
be answered in the affimd.iw.
          Triistlngthat this satlefaotorily answers
your irq.dxy, we arc

                               Very tmily yours
                            A!i'TORXSY
                                     CEK?;EAL OY TEXAS